Citation Nr: 0610730	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A videoconference 
hearing was held before the undersigned in September 2005.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Given that the veteran's service medical records are 
apparently irretrievably lost, the RO has a heightened duty 
to assist in this case.  Both the veteran and a treating 
physician, Dr. R, have identified potentially pertinent 
outstanding medical records.  In a September 2003 letter, Dr. 
R indicated that he has treated the veteran for chronic 
anxiety disorder consistent with PTSD since he has known him 
and has been the "custodian" of the veteran's records since 
1968.  In an August 2002 statement, the veteran indicated 
that in 1968 he was treated by a Dr. T for alcoholism, 
insomnia and depression.  It does not appear that the RO made 
any attempt to obtain records from Dr. T.  And while the RO 
did obtain Dr. R.'s treatment records since 1998, it appears 
to have made no meaningful attempt to obtain any earlier 
records over which Dr. R had "custody" that might be 
pertinent.  Instead, the RO simply buried a request to the 
veteran to provide all of these pertinent records in the 
January 2005 supplemental statement of the case (SSOC).  Such 
effort does not reflect an appropriate response to VA's 
heightened duty to assist in this case, and further 
development is needed.     

In addition, while the existing record does not contain a 
diagnosis of PTSD based on a stressor event in service, it 
does contain strong evidence of current psychiatric 
disability and some evidence suggesting that a psychiatric 
disability may have become manifest in service, or be related 
to service.  Consequently, and also in light of VA's 
heightened duty to assist, a VA examination to determine the 
nature and etiology of any current psychiatric disability is 
necessary.

Accordingly, this case is remanded for the following: 


1.  The veteran should be specifically 
advised that where, as here, a veteran 
did not serve in combat, service 
connection for PTSD requires a specific 
diagnosis of PTSD based on a verified 
stressor event in service.  Also, the RO, 
after obtaining all necessary releases 
from the veteran, should obtain any 
available pertinent records from Dr. T 
and any available pertinent records from 
Dr. R (or in the "custody" of Dr. R).  
(In this regard, the veteran should be 
advised that a failure to provide 
appropriate releases could result in his 
claim being considered abandoned under 
38 C.F.R. § 3.158(a).)   Additionally, 
the veteran should be notified of the 
criteria for establishing a rating for 
PTSD and for establishing the effective 
date of an award of service connection 
(See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (Vet. App. Mar. 3, 
2006)).   

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric disability.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  If an acquired 
psychiatric disability is diagnosed, the 
examiner should specifically opine 
whether it is at least as likely as not 
that such psychiatric disability had its 
onset in, or is otherwise related to, his 
military service. The examiner must 
explain the rationale for the opinion 
given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


